DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 2019/0009527).
Yamada et al. discloses a head unit in a liquid discharging apparatus having a creating unit (FIG. 1, element 6) that creates a driving signal (FIG. 1, element Com), comprising:
            a first line (FIG. 11F, element LHc) through which a driving signal (FIG. 11F, element Com) is supplied;
                           a first discharging section that has a first piezoelectric element (FIG. 11F, elements Pz[1]-Pz[M]) having a pair of electrodes including a first electrode, the first discharging section discharging a liquid according to displacement of the first piezoelectric element, the displacement being caused when the driving signal is supplied to the first electrode;
                           a detection circuit (FIG. 16, element 80: Detection Circuit) that detects a potential of a second line (FIG. 11F, element LHs. FIG. 16, element NSA);
FIG. 11C, element SWa) that makes a switchover as to whether to electrically couple the first electrode (FIG. 11C, element Pz) and the first line together (FIG. 11C, element LHc);
           a second switch (FIG. 11D, element SWs) that makes a switchover as to whether to electrically couple the first electrode (FIG. 11D, element Pz)  and the second line together (FIG. 11D, element LHs);
                          a third switch (FIG. 11F, element SWh) that makes a switchover as to whether to electrically couple the first line and the second line together (FIG. 11F: The first line LHc and the second line LHs are electrically coupled together through element TrH); and
                         a first resistor (FIG. 11F: The impedance of the transistor H reads on the first resistor) provided in series with the third switch between the first line and the second line.
Allowable Subject Matter
2.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 2: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein: the first switch is turned on in a first period, is turned off in a second period following termination of the first period, and is turned off in a third period following termination of the second period; the second switch is turned off in the first period and the second period and is turned on in the third period; the third switch is turned off in the first period and the second period and is turned on in the third period; a potential of the driving signal is set to a first potential in first period, changes from the first potential to a second potential in the second period, and is maintained at the second potential in the third period; 
Claims 3-5 are allowed because they depend directly/indirectly on claim 2.
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853